  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SMART ALABAMA, LLC,                )
                                   )
     Plaintiff,                    )
                                   )        CIVIL ACTION NO.
     v.                            )          2:18cv141-MHT
                                   )               (WO)
SOMPO JAPAN INSURANCE              )
COMPANY OF AMERICA,                )
                                   )
     Defendant.                    )



                             JUDGMENT

    Pursuant to the partial stipulation of dismissal

(doc. no. 23), it is the ORDER, JUDGMENT, and DECREE of

the court that plaintiff’s claims for bad faith and

punitive   damages     are   dismissed     with       prejudice.      All

other claims remain.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket   as     a    final   judgment

pursuant   to   Rule   58    of   the   Federal       Rules    of   Civil

Procedure.
This case is not closed.

DONE, this the 22nd day of January, 2019.


                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
